Citation Nr: 0511891	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  95-38 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable evaluation for 
asbestosis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from November 1952 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded the veteran service 
connection for asbestosis with a noncompensable rating.  The 
veteran expressed his dissatisfaction with the rating and 
requests a higher rating.

In August 1998, the Board remanded the veteran's case to the 
RO for further development.  The case was returned to the 
Board in August 2002.  The Board again remanded the case to 
the RO in June 2003.  The case was returned to the Board in 
April 2005.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.

2.  Prior to October 7, 1996, asbestosis did not include 
findings of pulmonary fibrosis and moderate dyspnea.

3.  Effective October 7, 1996, asbestosis has been manifested 
primarily by Forced Vital Capacity (FVC) of 83 percent of the 
predicted value, without pulmonary fibrosis or moderate 
dyspnea.


CONCLUSION OF LAW

At any time during this appeal, the criteria for a 
compensable evaluation for asbestosis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.§ 4.97, Diagnostic Code 
6801 (1995); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  For the 
reasons enumerated below, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in November 1993, before the enactment of the VCAA.  

Letters dated in December 2002, and May 2004 provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  The May 2004 letter informed the 
veteran that the law for 38 C.F.R. § 4.97, Diagnostic Code 
6801 (1995), under which he had been rated, had changed.  It 
also provided a copy of the new law and allowed the veteran 
to respond.  Further, although the letters did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, they informed him of the evidence 
required to substantiate his claim and that he should submit 
such evidence or provide VA with the information necessary 
for such evidence to be obtained on his behalf. 

Additionally, the September 1994 statement of the case and 
July 1995, March 1996, June 2002, and January 2005 
supplemental statements of the case provided guidance 
regarding the evidence necessary to substantiate his claim.  
The August 1998 and June 2003 Board remands also provided 
such guidance.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran had active military service from November 1952 to 
October 1955.

The veteran submitted a claim for service connection for 
asbestosis in November 1993.  Included with the veteran's 
claim was his statement, in which he reported being exposed 
to asbestos on the ship while in the Navy.

In February 1994, the RO granted the veteran service 
connection for asbestosis with a noncompensable evaluation.  
Of record at the time of the RO's rating decision were the 
veteran's service medical records, which did not reveal any 
symptoms of, or treatment for asbestosis.  Results of an 
August 1993 private examination were also of record, which 
showed that the veteran's lungs were well aerated and free 
from active disease.  There was no radiographic evidence of 
interstitial fibrosis and no lung masses were seen.  There 
was pleural thickening present in both hemithoraces but no 
pleural or diaphragmatic calcifications were noted.  The 
medical opinion was that the findings of the examination were 
consistent with asbestos related pleural disease.  An October 
1993 letter from an attorney was also of record, which showed 
that the veteran's test results were positive for an 
asbestos-related disease.

In September 1994, the veteran underwent a VA examination.  
The veteran reported getting shortness of breath easily, 
especially on walking up stairs.  He had no cough and no 
wheezing.  He was not on any medication.  Upon examination, 
the VA examiner found that the chest expanded equally, clear 
and resonant throughout.

In January 1996, the veteran underwent another VA 
examination.  The veteran reported having gradual progressive 
shortness of breath in the last year, and one year prior to 
the examination, he had to discontinue work as an 
electrician.  He denied any regular sputum production.  He 
was not on any medication.  His first chest X-ray that was 
abnormal was in 1993 and this showed typical changes of 
asbestosis.  The VA examiner found the veteran's upper 
respiratory examination was normal.  His chest configuration 
was normal.  The lung fields revealed no wheezes, rales or 
rhonchi.  The heart showed a regular rhythm without a murmur 
or abnormal sound.  The diagnosis was asbestosis.  A VA X-ray 
of the chest was conducted the same day and revealed no 
pleural-based masses.  No focal infiltrate was present.  The 
X-ray was compared to the previous VA examination dated 
September 1994 and there were no significant interval changes 
since that examination.  Pulmonary Function Test (PFT) was 
also completed, and showed normal volumes.

In December 2002, the veteran underwent another VA 
examination.  He denied any significant pulmonary complaints.  
He denied any wheezing, shortness of breath or cough.  He 
produced no sputum.  He was not on any medication.  Upon 
examination, the VA examiner noted the veteran's chest 
configuration was normal.  The lung fields were clear.  There 
were no wheezes, rales or rhonchi.  The heart revealed a 
regular rhythm without a murmur or abnormal sound.  The 
diagnosis was asbestos exposure and history of pleural 
thickening consistent with asbestosis.  A chest X-ray 
revealed that the lungs were clear.  The heart and 
mediastinum were unremarkable.  There was no radiographic 
evidence of asbestosis exposure.  PFTs were also conducted, 
but the results were not interpreted.

In July 2004, the December 2002 and January 1996 PFTs were 
interpreted.  For the January 1996 PFT, forced vital capacity 
(FVC) was 4.25, which was 94 percent of predicted.  For the 
December 2002 PFT, FVC was 3.62 (pre-drug) and 3.77 (post-
drug), which was 79 and 83 percent of predicted, 
respectively.  The diffusing capacity was normal at 94 
percent of predicted.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); 38 U.S.C.A. § 5110(g) (West 2002).

In deciding such a case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  38 U.S.C.A. § 
5110(g) (West 2002); VAOPGCPREC 3-2000 (2000).

The veteran was originally rated under Diagnostic Code 6801.  
Under this diagnostic code, in effect before October 7, 1996, 
a 10 percent evaluation was warranted for definitely 
symptomatic silicosis with pulmonary fibrosis and moderate 
dyspnea on extended exertion.  A 30 percent evaluation 
required moderate silicosis with considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion confirmed by 
pulmonary function tests.  A 60 percent evaluation was 
warranted for severe silicosis with extensive fibrosis, 
severe dyspnea on slight exertion with corresponding 
ventilatory deficit confirmed by pulmonary function tests, 
and with marked impairment of health.  A 100 percent 
evaluation required pronounced silicosis with extent of 
lesions comparable to far advanced pulmonary tuberculosis or 
pulmonary function tests confirming a markedly severe degree 
of ventilatory deficit, with dyspnea at rest and other 
evidence of severe impairment of bodily vigor producing total 
incapacity.  38 C.F.R. § 4.97, Diagnostic Code 6801 (1995).

Effective October 7, 1996, the criteria for respiratory 
disorders changed and the veteran was rated under 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6833.  Under that diagnostic 
code, a 10 percent rating is warranted for Forced Vital 
Capacity (FVC) of 75- to 80-percent of predicted, or a 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66- to 80-percent of 
predicted.  A 30 percent rating requires an FVC of 65- to 74-
percent predicted, or a DLCO (SB) of 56- to 65- percent 
predicted.  A 60 percent rating requires an FVC of 50- to 64-
percent predicted, or a DLCO (SB) of 40- to 55-percent 
predicted, or maximum exercise capacity of 15 to 20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation.  A 100 
percent rating requires an FVC of less than 50-percent 
predicted, or a DLCO (SB) less than 40-percent predicted, or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or cor 
pulmonale or pulmonary hypertension, or requires outpatient 
oxygen therapy.  38 C.F.R. § 4.97, DC 6833 (2004).

It must be noted that the veteran's claim for an increased 
evaluation for asbestosis arises from the RO's grant of 
service connection for that disability; as such, the question 
of "staged" ratings for any period since November 5, 1993 
(the date established as the effective date for the award of 
service connection) is for consideration.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Under both the old and new criteria for evaluating the 
asbestosis disability, a compensable evaluation in this case 
is not warranted.  According to the old criteria, pulmonary 
fibrosis and moderate dyspnea on extended exertion were 
required for a compensable evaluation.  The August 1993 
private medical record revealed no radiographic evidence of 
interstitial fibrosis and no lung masses.  Further the 
January 1996 X-ray revealed no focal infiltrate.  The 
December 2002 X-ray also showed no radiographic evidence of 
asbestosis exposure.  In addition, although the veteran 
reported having shortness of breath in January 1994 and 
January 1996, the examinations revealed no wheezing, and the 
January 1996 examination revealed no rales or rhonchi.  The 
veteran also denied having shortness of breath or cough 
during the December 2002 VA examination and the examiner 
again found no wheezes, rales or rhonchi.  As the evidence 
does not support a finding of the veteran having pulmonary 
fibrosis or dyspnea, his asbestosis does not meet the 
criteria for a compensable evaluation.

According to the new criteria, effective October 7, 1996, PFT 
results would need to yield Forced Vital Capacity (FVC) of 80 
percent or lower of predicted.  DLCO (SB) would need to be 80 
percent or lower of predicted.  The veteran's December 2002 
FVC was 83 percent predicted post-drug and 79 percent 
predicted pre-drug.  Although not specifically indicated in 
the revised regulations, the comments to the regulation 
located in the Federal Register, which show evidence of VA's 
regulatory intent, reflect that VA indicated that, for rating 
purposes, the results of PFTs, after optimum therapy, rather 
than pre-bronchodilation, should be used.  61 Fed. Reg. 
46,720, 46,723 (1996).  Therefore, the proper result to use 
in this case would be the FVC of 83 percent predicted post-
drug.  As this number is greater than 80 percent, the veteran 
does not qualify for a compensable rating under the new 
regulation.

The veteran was not found to have asbestos related changes in 
his lung or on pulmonary function testing, and he was not 
found to have shortness of breath, wheezing and is not using 
medication.  Therefore, the veteran's symptoms of asbestosis 
cause no more than mild impairment.

Hence, the Board concludes that the noncompensable rating 
issued by the RO for the veteran's asbestosis is proper using 
both the old and new rating criteria.


ORDER

Entitlement to an initial compensable evaluation for 
asbestosis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


